1 U.S. 188 (1786)
1 Dall. 188
JAMES et al.
versus
ALLEN.
Supreme Court of United States.

*191 SHIPPEN, President.
This is a motion, in effect, to discharge the Defendant from execution, on the ground of his having been confined by a Ca. Sa. for the same Debt in the State of New-Jersey, and there discharged as an insolvent Debtor, by virtue of an Act of Assembly of that State: And the question is, whether the discharge of his person from imprisonment there, will intitle him to a like discharge here?
It is contended, that the decisions of even foreign Courts of Justice, shall have a binding force here; and that in the situation in which we stand with regard to New-Jersey, a Sister State, we are under an additional obligation to pay respect to the decisions of the Courts there, by the terms of the Articles of Confederation.
The Judgment of a foreign Court establishing a demand against a Defendant, or discharging him from it, according to the laws of that country, would certainly have a binding force here: And not only the decisions of Courts, but even the Laws of foreign countries, where no suits have been instituted, would in some cases be taken notice of here; where such laws are explanatory of the contracts, and appear to have been in the contemplation of the parties at the time of making them; as it the interest of money should be higher in a foreign country where the contract was made, than in that where the suit was brought, the foreign interest shall be recovered, as being understood to be part of the contract. But it does not follow that every order of a foreign Court with respect to the imprisonment of the Defendant's person, or any local laws of that country, with regard to his release from confinement, can have the effect of restraining us from proceeding according to our own laws here. The insolvent law of New-Jersey relates not to the substance of the Plaintiff's demand, which had already been established, but merely authorizes the Court to make an order, on certain terms, for the discharge of the Defendant's person from imprisonment; which order has no connection with the merits of the cause, and cannot with any propriety be called the judgment of the Court in that action; and the law itself on which the order was founded, is a private act, made for that particular purpose; it is local in its nature, and local in its terms.
Insolvent laws subsist in every State in the Union, and are probably all different from each other; some of them require personal notice to be given to the creditors, others do not, as in the present case; and they have never been considered as binding out of the limits of the State that made them. Even the Bankrupt Laws of England, while we were the subjects of that country, were never supposed to extend here, so as to exempt the persons of the Bankrupts from being arrested.
The Articles of Confederation, which direct that full faith and credit shall be given in one State to the Records, Acts, and judicial proceedings, of the others, will not admit of the construction contended for, otherwise executions might issue in one State upon *192 the judgments given in another; but seem chiefly intended to oblige each State to receive the records of another as full evidence of such Acts and judicial proceedings.[*]
Whatever might have been the effect of an order or judgment of the Court of New-Jersey, if it had actually discharged the Defendant from the Plaintiff's demand, the present order, as well as the Act of Assembly on which it is founded, is local in its terms, and goes no further than to discharge him from his imprisonment in the Gaol of Essex County in the State of New-Jersey; which, if the fullest obedience were paid to it, could not authorize a subsequent discharge from imprisonment, in another Gaol. in another State.
The motion is, therefore, not granted.
NOTES
[*]  See post. Philps vs. Holker, and Mittar vs. Hall in the Supreme Court.